Case 6:18-cv-01547-CEM-DCI Document 36 Filed 12/19/18 Page 1 of 3 PageID 247



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

SHANA FERDINAND,

       Plaintiff,

v.                                             Case No.: 6:18-cv-01547-CEM-DCI

HILTON MANAGEMENT, LLC,

      Defendant.
__________________________________/

                      MOTION TO WITHDRAW AS ATTORNEYS OF
                      RECORD FOR PLAINTIFF SHANA FERDINAND

       COMES NOW the undersigned attorney of record, Christopher J. Saba of the law firm

Wenzel Fenton Cabassa, P.A., and moves the Court for entry of an order allowing him and his

firm to withdraw as counsel for the Plaintiff herein, pursuant to Middle District of Florida Rule

2.03. In support for the motion, the undersigned states:

       1.      The undersigned attorney was retained by Plaintiff to represent her in the above-

styled case.

       2.      Rule 4-1.16(b), Rules Regulating the Florida Bar, states that a lawyer may withdraw

from representing a client if withdrawal can be accomplished without material adverse effect on

the interests of the client, or if the client insists on pursuing an objective that the lawyer considers

repugnant or imprudent, or if the representation will result in an unreasonable financial burden on

the lawyer or has been rendered unreasonably difficult by the client, or if other good cause for

withdrawal exists. The comments to Rule 4-1.16 state that “The court may request an explanation

for the withdrawal, while the lawyer may be bound to keep confidential the facts that would

constitute such an explanation. The lawyer’s statement that professional considerations require
Case 6:18-cv-01547-CEM-DCI Document 36 Filed 12/19/18 Page 2 of 3 PageID 248
 


termination of the representation ordinarily should be accepted as sufficient.” Professional

considerations require termination of the representation in this case.

       Because the Rules Regulating the Florida Bar anticipate that the undersigned counsel may

withdraw under the circumstances, and because Ms. Ferdinand will not be prejudiced by the

withdrawal of the undersigned counsel, the undersigned counsel respectfully requests that this

Court permit him and his firm to withdraw from this case. Prior to filing this motion, the

undersigned counsel provided Ms. Ferdinand and opposing counsel with the ten day notice

required by Local Rule 2.03(b).

       Ms. Ferdinand’s current contact information is 2248 River Park Circle, Unit 635, Orlando,

Florida 32817.      Her telephone number is (954) 882-9234.              Her e-mail address is

shanaferdinand1@gmail.com.

       WHEREFORE, for the reasons set forth herein, the undersigned counsel respectfully

requests that this Court permit him and his firm to withdraw from this case.

                            CERTIFICATION OF CONFERENCE

       Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District of

Florida, the undersigned conferred with counsel for the Defendant who does not object to the relief

sought herein.




                                                 2
Case 6:18-cv-01547-CEM-DCI Document 36 Filed 12/19/18 Page 3 of 3 PageID 249
 


       Dated this 19th day of December, 2018.

                                             Respectfully submitted,


                                             /s/ Christopher J. Saba
                                             CHRISTOPHER J. SABA
                                             WENZEL FENTON CABASSA, P.A.
                                             Florida Bar Number: 0092016
                                             1110 North Florida Avenue, Suite 300
                                             Tampa, Florida 33602
                                             Main No: 813-224-0431
                                             Direct No.: 813-321-4086
                                             Facsimile: 813-229-8712
                                             Email: csaba@wfclaw.com
                                             Email: tsoriano@wfclaw.com
                                             Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of December, 2018, the foregoing was

electronically filed using the CM/ECF system, which will send a notice of electronic filing to:

Tasos C. Paindiris
Lin J. Wagner
JACKSON LEWIS P.C.
390 North Orange Avenue, Suite 1285
Post Office Box 3389
Orlando, Florida 32802-3389
Email: tasos.paindiris@jacksonlewis.com
Email: lin.wagner@jacksonlewis.com

Shana Ferdinand
2248 River Park Circle, Unit 635
Orlando, Florida 32817
Email: shanaferdinand1@gmail.com


                                             /s/ Christopher J. Saba
                                             CHRISTOPHER J. SABA




                                                3
